Citation Nr: 1023578	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
disorder, to include as secondary to service-connected 
bilateral knee disorders.

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
December 1988.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from January 2008 and 
September 2008 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

In an August 2007 written statement, the Veteran requested 
that his claims file be reviewed for any claim that could be 
reopened.  At that time, the only claim that had been 
previously adjudicated by the RO was the issue of entitlement 
to service connection for chemical dependency.  However, the 
RO has not taken any action with regard to this request.  In 
addition, during a May 2010 hearing before the Board, the 
Veteran stated that the symptomatology of his service-
connected bilateral knee disorders has worsened.  He also 
reported that he has not worked for the previous two years 
and stated that his service-connected disabilities prevented 
him from maintaining gainful employment.  

Accordingly, the issues of (i) entitlement to service 
connection for chemical dependency; (ii) entitlement to an 
increased evaluation for strain of the left knee with 
degenerative joint disease, currently evaluated as 10 percent 
disabling; (iii) entitlement to an increased evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling ; and (iv) entitlement to a 
total disability evaluation based on individual 
unemployability have been raised by the record, but have not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the RO 
for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

Based upon its review of the Veteran's claims file, the Board 
finds this appeal must be remanded for new VA examination 
with respect to his claims therein.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that the onset of his hearing loss and 
tinnitus was during his military service.  During the May 
2010 Board hearing, the Veteran testified that he first 
noticed decrease in hearing acuity during his military 
service and it had worsened over time.  He also testified 
that he experienced ringing in his ears midway through his 
service.  He reported that he was exposed to noise from 
constant gun fires while assigned to a live fire exercise 
station in Fort Greely, Alaska.  He stated although his 
military occupation specialty was a cook, he was trained in a 
light infantry division and he often bivouacked in the rough 
terrain to serve the soldiers in his division.

On the Veteran's enlistment audiological evaluation in July 
1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
25
20
25
LEFT
0
5
10
20
15

The Veteran's December 1988 separation examination noted pure 
tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
35
LEFT
0
5
10
20
25

The Board finds that a VA audiology examination is required 
in this case.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran has provided lay testimony 
regarding his military noise exposure and observable symptoms 
of decrease in hearing acuity and tinnitus.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is 
competent to attest to the factual matters of which he had 
first-hand knowledge, such as an in-service exposure to 
artillery noise or a decrease in hearing.); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the Veteran's 
hearing upon separation was within normal limits for VA 
purposes, an upward threshold shift is noted when comparing 
his entrance and separation audiological examinations.  See 
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 
(1993) (noting that although hearing loss is not shown in 
service or at separation from service, service connection can 
still be established if medical evidence shows that it is 
actually due to incidents during service).  However, no VA 
examination has been accomplished in conjunction with the 
Veteran's service connection claims for bilateral hearing 
loss and tinnitus.  At the May 2010 Board hearing, the 
Veteran indicated that he wished to be rescheduled for a VA 
audiology examination as he could not appear for the 
previously scheduled examination because of personal time 
conflicts.

Accordingly, based on the lay testimony provided by the 
Veteran regarding his history of inservice noise exposure and 
observable symptoms that he experienced ever since his 
military service, the Veteran must be afforded a VA audiology 
examination to determine the current existence and etiology 
of any current hearing loss and tinnitus found.



Right Foot Disorder

The Veteran contends that his right foot condition is due to 
his service-connected strain of the left knee with 
degenerative joint disease and degenerative joint disease of 
the right knee.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

On the report of medical history, conducted pursuant to the 
Veteran's December 1988 separation physical, he answered 
positive for foot trouble.  Service treatment records are 
otherwise negative for any complaints of or treatments for a 
foot disorder.

The Board concludes that an additional medical opinion is 
needed in order to determine whether the Veteran's current 
right foot disorder was aggravated by his service-connected 
bilateral knee disorders.  The September 2008 VA examiner's 
opinion that the Veteran's right foot disorder is not 
secondary to his service-connected bilateral knee disorders 
does not clearly address the issue of aggravation.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if 
VA provides a Veteran with an examination in a service 
connection claim, the examination must be adequate).  This 
etiological opinion is based solely on whether the Veteran's 
current right foot disorder was directly caused by his 
bilateral knee condition, but fails to address whether his 
right foot disorder is aggravated by the service-connected 
strain of the bilateral knee disorder.  The VA opinion also 
fails to address the direct relationship of the Veteran's 
right foot disorder to his military service in light of the 
reported foot trouble on separation.

In response to the September 2008 VA examiner's opinion that 
the Veteran's right foot was related to his obesity, the 
Veteran asserted during the May 2010 Board hearing that his 
current bilateral knee condition prevented him from staying 
physically active, which caused his obesity.  The Veteran 
stated his right foot condition is therefore aggravated by 
his service-connected bilateral knee condition.

Under the circumstances of this case, the Board finds that 
the RO should request an additional medical review of the 
claims file and the VA examiner should provide an opinion as 
to (i) whether the Veteran's current right foot disorder is 
related to his military service, and (ii) whether it is 
aggravated by the Veteran's service-connected bilateral knee 
condition.  McLendon, 20 Vet. App. at 84.

Depression

The Veteran seeks entitlement to service connection for 
depression, to include as secondary to his service-connected 
disorders.  The Veteran's service treatment records reflect 
that he was treated for substance abuse in service.  
He contends that he was in fact depressed in service and his 
substance abuse problem was a means of dealing with the 
stress of his military service.  During the May 2010 Board 
hearing, the Veteran described a stressful inservice incident 
which he believed contributed to his depression.  He reported 
that he was severely beaten by a group of soldiers when he 
accidentally broke a window at a party.  In addition, he 
asserts that his current depression is aggravated by chronic 
pain he experiences due to his service-connected disorders.

A January 1999 private treatment record showed that the 
Veteran was admitted with symptoms of a history of major 
depression with suicidal ideation.  The diagnoses included 
major depression.  Subsequent private treatment records show 
that the Veteran has been consistently diagnosed with major 
depressive disorder and depression, not otherwise specified. 

As noted above, the evidence of record shows that the Veteran 
has a current diagnosis of depression.  The evidence of 
record also shows that the Veteran has never been provided 
with a VA psychiatric examination in relation to his claim.  
Based on the Veteran's lay testimony regarding the onset of 
his depression, he should be afforded a medical examination 
to determine whether current depression is caused by his 
military service or aggravated by chronic pain resulting from 
his service-connected disorders.  See McLendon, 20 Vet. App. 
at 84.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
bilateral hearing loss, tinnitus, right 
foot disorder, and depression, as well as 
his service-connected bilateral knee 
disorders.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that 
the Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA audiological 
examination to determine the etiology of 
any current hearing loss and tinnitus 
found.  The claims file must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any degree of the Veteran's 
bilateral hearing loss or tinnitus is 
related to his period of military service, 
or to any incident therein, to include as 
due to noise exposure.  The Veteran's 
military occupational specialty, the 
objective medical findings in the service 
medical records, statements of the 
Veteran, the Veteran's history of 
inservice and postservice noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  

A complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

3.  The Veteran's entire claims file, 
including this remand, must be reviewed by 
the VA examiner who conducted the 
September 2008 VA examination, if 
available.  If the September 2008 VA 
examiner is not available, then the claims 
file must be reviewed by another 
appropriate VA examiner.  The VA examiner 
must provide a nexus opinion as to whether 
any degree of the Veteran's current right 
foot disorder is (i) related to his 
military service; or (ii) aggravated by 
the Veteran's service-connected bilateral 
knee disorders.  In rendering this 
opinion, the examiner must address the 
Veteran's contentions that his current 
bilateral knee condition prevented him 
from staying physically active, which is 
the cause of obesity, and his right foot 
condition is in turn aggravated by his 
obesity.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

4.  The Veteran must be afforded a VA 
examination to determine the etiology of 
any current depression found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, as well as the Veteran's lay 
statements in the claims file, the 
examiner must state whether any current 
depression is related to the Veteran's 
military service.  The examiner must also 
indicate whether any degree of the 
Veteran's current depression is aggravated 
by chronic pain he experiences due to his 
service-connected disorders.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

